Citation Nr: 0209350	
Decision Date: 08/07/02    Archive Date: 08/12/02	

DOCKET NO.  98-01 555A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for coronary artery disease.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a rating decision of May 2002, the RO granted service 
connection for diabetes mellitus.  In that same decision, the 
RO granted a 60 percent evaluation for degenerative disc 
disease, the maximum schedular evaluation available for that 
particular disability.  Accordingly, those issues, which were 
formerly on appeal, are no longer before the Board.

This case was previously before the Board in June 1998 and 
July 2000, on which occasions it was remanded for additional 
development.  The case is now before the Board for appellate 
review.


FINDING OF FACT

The veteran's service-connected coronary artery disease is 
presently characterized by a workload of greater than 3 METs, 
but not greater than 5 METs, resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, and/or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, 
such that more than light manual labor is not feasible.


CONCLUSION OF LAW

A 60 percent evaluation, but no more, for service-connected 
coronary artery disease is warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, and Part 4, 
Codes 7005, 7017 (2001).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

During the course of VA outpatient treatment in June 1995, 
the veteran complained of pain in his midabdomen associated 
with ambulation and yard work.  According to the veteran, his 
stomach pain "set in" following approximately five minutes of 
work, and subsided after 3 to 4 minutes of rest.  The veteran 
stated that he had experienced this problem for approximately 
1 to 2 months, and had received no treatment.  Noted at the 
time of evaluation was that during service, an 
electrocardiogram conducted in April 1994, showed evidence of 
a possible inferior infarct.  The assessment was stomach pain 
with ambulation and exertion.  Following evaluation, the 
veteran was prescribed nitroglycerin for use "as needed."

On VA exercise stress testing conducted in late June 1995, 
the veteran walked six minutes, stopping due to stomach pain 
in his middle abdomen.  

In July 1995, the veteran was admitted to a private medical 
facility with unstable angina.  Reportedly, a prior cardiac 
catheterization had revealed a total occlusion of the 
veteran's right coronary artery, with serial stenosis of the 
left anterior descending and first diagonal coronary 
arteries.  During hospitalization, the veteran underwent 
coronary artery bypass grafting times three.  His 
postoperative course was uneventful, and he was discharged in 
satisfactory condition.

In April 1997, the veteran was hospitalized at a private 
medical facility with a half day history of palpitations.  On 
physical examination, the veteran was a tachycardic at 104, 
following which his pulse came down into the 80's and 90's.  
The veteran was in sinus tachycardia throughout his emergency 
room visit.  During hospitalization, his heart displayed a 
regular rate and rhythm, without gallop, rub, or murmur.  An 
electrocardiogram showed normal sinus rhythm with nonspecific 
ST/T-wave changes, and a chest X-ray was within normal 
limits.  The assessment was of a 49-year-old male with a 
known history of coronary artery disease, with palpitations, 
and a normal electrocardiogram and cardiac enzymes.

On private evaluation in May 1997, the veteran gave a history 
of palpitations several times over the past few months, 
generally occurring approximately every three weeks.  
According to the veteran, these palpitations had never 
resulted in syncope or presyncope.  On physical examination, 
his blood pressure was 142/100.  His heart displayed a 
regular rate and rhythm, without appreciable murmur, gallop, 
or rub.  The assessment was coronary artery disease, status 
post coronary artery bypass grafting, currently symptom-free.  
Additionally noted was that the veteran's hypertension was 
not controlled.  

In June 1997, a VA cardiac examination was accomplished.  It 
was noted that the veteran's claims folder was available, and 
had been reviewed.  According to the veteran, he was not 
hypertensive, and his only cardiac medication consisted of 
aspirin.  He stated that he had been given nitroglycerin, but 
had not found it necessary to take that medication since the 
time of his cardiac surgery.  He complained of mild 
discomfort in his chest, though he was not sure whether that 
"discomfort" came from his stomach, his arthritis, or his 
heart.  In any case, the veteran did not find it necessary to 
take anything (i.e., medication) for his discomfort.  He 
complained of a decreased energy level since his MI.  

On physical examination, heart sounds 1 and 2 were within 
normal limits, and both rhythm and rate were regular.  The 
point of maximum impulse was at the midclavicular line, and 
there was no evidence of any murmur.  Electrocardiographic 
results documented a prior myocardial infarction, but were 
otherwise negative.  The chest X-ray remained within normal 
limits.  The pertinent diagnosis was coronary artery disease, 
status post myocardial infarction, status post four-vessel 
coronary artery bypass grafting, New York Heart Association 
Classification 1.  

In a decision of August 1997, the RO granted service 
connection for coronary artery disease, assigning a 
30 percent evaluation effective from June 26, 1995, a 
100 percent evaluation effective from July 1, 1995, and a 
30 percent evaluation effective from September 1, 1996.

On private follow-up evaluation in late August 1997, the 
veteran's blood pressure was 130/80.  The heart displayed no 
evidence of gallops, rubs, or murmurs, and his extremities 
were without edema.  The assessment was "cardiac status 
stable."

During VA outpatient treatment in January 1998, physical 
examination, revealed the veteran's blood pressure was 
129/88, with a pulse of 74.  The heart displayed a regular 
rate and rhythm, with a normal S1 and S2, without murmurs. 

During VA cardiac examination in September 1998, the veteran 
stated that, since the time of his prior coronary artery 
bypass grafting, he had continued to experience a burning 
substernal chest pain which occurred approximately two times 
per month, with either activity or rest, but which was always 
relieved with rest.  This pain usually lasted from 4 to 5 
minutes, and was associated with shortness of breath, nausea, 
and diaphoresis.  The veteran's pain usually occurred during 
the day, approximately 2 to 3 hours after eating, or 1 hour 
after walking.  The veteran stated that he walked from 2 to 3 
miles per day, and did not generally experience chest pain 
while doing so.  He complained of shortness of breath, which 
generally occurred after walking approximately 1 mile, and 
which required that he rest approximately five minutes before 
continuing.  Approximately once per week, he experienced 
nausea associated with walking, which was usually relieved 
with rest, but which could last up to one hour.  He 
complained of a fast morning heartbeat, which had occurred 
approximately three times per week over the course of the 
past year.  Approximately two times per month, he experienced 
pain which he described as "smothering," which lasted from 20 
to 25 minutes, associated with shortness of breath, 
occasional nausea, and diaphoresis with palpitations.  
However, he had recently been placed on a beta-blocker, 
following which he had experienced no further episodes of 
palpitations.  The veteran had not been hospitalized for 
cardiac problems since the time of his prior bypass surgery.  
The veteran reportedly, used nitroglycerin, and had made use 
of it 2 to 3 times since his bypass grafting in July 1995.  
His most recent use of nitroglycerin had occurred eight 
months earlier, at which time he experienced symptoms which 
were "very similar" to his previous myocardial infarction.  
He denied any nocturnal episodes of chest pain or shortness 
of breath.  He had changed jobs approximately one month 
earlier because he was unable to do the large amount of 
walking required by his previous job as a corrections 
officer.  The veteran now worked at a "desk job."

On physical examination, the veteran's blood pressure was 
112/82 with a large cuff.  The heart displayed a regular rate 
and rhythm, with a normal S1 and S2, with no murmurs, rubs, 
or gallops.  The pertinent diagnoses were atherosclerotic 
coronary artery disease; and status post coronary artery 
bypass graft in 1995.  Noted at the time of examination was 
that the veteran's functional status and the significance of 
any ischemia would have to be identified following the stress 
test for which the veteran had been scheduled.  

Following stress testing on October 15, 1998, it was noted 
that the veteran had walked 7 minutes and 18 seconds on a 
Bruce protocol treadmill test, stopping secondary to fatigue.  
He did not experience chest discomfort, arrhythmias, or any 
significant electrocardiographic changes.  The maximal heart 
rate was 154, with a peak blood pressure of 154/70, 
equivalent to 7 METs.  His left ventricle appeared to be 
normal in size, with a decreased uptake in the inferior and 
inferoseptal walls at stress and on rest, resulting in an 
impression that there was fixed hypoperfusion in those walls.  
The pertinent diagnoses were atherosclerotic coronary artery 
disease; status post previous myocardial infarction in the 
inferior wall; and status post coronary artery bypass surgery 
in 1995, with no evidence of inducible ischemia on treadmill 
examination.

During the course of an RO hearing in July 1999, the 
veteran's accredited representative stated that, since the 
time of the veteran's heart surgery, he had suffered from 
reduced energy, chest pains, and palpitations upon awakening, 
which had caused him to switch from being a prison guard to 
"desk work."  See Transcript, p. 2.

At the time of a video conference hearing before a member of 
the Board in May 2000, the veteran stated that, due to his 
service-connected coronary artery disease, he experienced "a 
lot of problems walking."  See Transcript, p. 8.  

During VA cardiac examination in early December 2000, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  According to the veteran, he had been doing 
"fairly well" from a cardiology standpoint, with only 1 to 
2 episodes of chest pain per month which occurred while 
sitting, and which lasted approximately 15 to 20 minutes.  
Due to back and joint pain, he was unable to engage in any 
strenuous activity, which made it difficult to assess the 
degree of chest pain present with activity.  His chest pain 
had been going on for about two years, and had improved 
somewhat due to medications which he had been taking.  He 
occasionally felt his heart "flutter" in the morning, but 
that this sensation was "not prolonged."  He denied PND, but 
stated that he occasionally felt dizzy when standing quickly.  
He did note some fatigue, though with no dyspnea on exertion.  
Nonetheless, due to his arthritis, it was somewhat difficult 
to "define" his cardiac symptoms.  At the time of evaluation, 
the veteran denied the presence of syncope.  

On physical examination, the veteran's blood pressure was 
129/85, with a heart rate of 73.  The heart rate was regular, 
with no evidence of murmur, gallop, or rubs.  Recommended at 
the time of examination was that he undergo an echocardiogram 
in order to evaluate his left ventricular function, inasmuch 
as, due to the severe lumbar spinal stenosis which limited 
his activity, he was unable to perform a treadmill stress 
test.  Under such circumstances, it was felt that he would 
benefit from a pharmacologic stress test, with the result 
that he was scheduled for a Persantine Thallium test in order 
to evaluate any ischemia. 

On subsequent electrocardiographic examination in late 
December 2000, there was noted a ventricular paced rhythm of 
75 beats per minute, which did not appear to be AV synchrony.  
An echocardiogram performed approximately 10 days earlier had 
revealed the presence of an akinetic inferior wall, though 
with an overall ejection fraction preserved at 50 percent.  A 
Persantine scan showed what appeared to be an enlarged left 
ventricle, with decreased uptake in the inferior wall at 
stress and at rest.  The overall ejection fraction was 
estimated at 52 percent.  Based on such findings, it was felt 
that the veteran had underlying coronary artery disease with 
a prior myocardial infarction.  Additionally noted was the 
presence of conduction system disease requiring permanent 
pacemaker insertion, with the result that all of the 
veteran's heartbeats were "pacemaker-induced."  Due to the 
veteran's noncardiac activity limitations, it was not 
possible to evaluate him for cardiac restriction, or to 
determine the number of metabolic units which he could safely 
expend.

In July 2001, a VA cardiac examination was accomplished.  The 
veteran's claims folder was available, and had been reviewed.  
The veteran complained of chest pain, described as a 
localized area of pressure under his left breast, with no 
particular radiation, and which was sometimes associated with 
excessive sweating.  The duration of the veteran's chest 
discomfort was approximately 10 to 15 minutes.  The chest 
discomfort was often produced by exertion, but was somewhat 
"unpredictable."  The veteran stated that he did experience 
some chest pain at rest, with no physical activity.  The 
veteran stated that he did not presently use sublingual 
nitroglycerin to remedy his pain.  Nor did he experience any 
episodes of chest pain at night.  He complained of dyspnea on 
exertion, in conjunction with exertional fatigue.  He was 
able to perform the basic activities of daily living, such as 
grooming, personal hygiene, cleaning, and light shopping, and 
was able to do some light gardening, as well as some more 
demanding gardening chores, such as mowing with a motorized 
push mower, though this was probably the heaviest duty that 
he performed at home.  He took approximately an hour to an 
hour and a half to mow his lawn, and had to stop at times in 
order to rest due to shortness of breath, and occasional 
chest pains.  The veteran's current employment was at a Food 
Stamp office, where he spent his days sitting at a desk.  He 
denied episodes of paroxysmal nocturnal dyspnea or orthopnea.  
He stated that he slept reasonably well at night, and was 
only at times awakened by a sensation of "fluttering" in his 
chest.  

On physical examination, the veteran's blood pressure after 
five minutes at rest with an appropriately sized cuff was 
132/78, with a pulse of 68.  Further examination revealed the 
presence of regular heart tones, with a normal S1 and S2, and 
no gallop, murmurs, or rubs.  The pertinent diagnoses were 
coronary artery disease; status post remote myocardial 
infarction of the inferior wall; status post coronary artery 
bypass grafting in 1995; dyspnea on exertion consistent with 
NYHA Association, congestive heart failure, class II; 
atypical ongoing chest discomfort; and well-controlled 
hypertension.  

Based on the veteran's symptoms, and his ability to perform 
basic daily living activities related to personal grooming, 
light duty at home, including cleaning and light shopping, 
and light gardening, it was the opinion of the examiner that 
the veteran's current cardiac limitation was in the range of 
3 to 5 METs.  This was, however, somewhat difficult to judge, 
inasmuch as the veteran suffered from significant disability 
related to arthritis which, as often as his cardiac 
condition, forced him to cease the activity he was 
performing.  Also noted was a "significant component" of 
obesity, directly impacting on the veteran's ability to 
perform physical exercise without dyspnea.  The examiner felt 
that the current status of coronary artery disease for 
compensation and pension purposes was best characterized as 
resulting in a workload of greater than 3 METs, but not 
greater than 5 METs, resulting in dyspnea, fatigue, and 
angina.  However, since the veteran had been able to perform 
some physical activities, and to undergo exercise stress 
testing in the past, it was decided that he should undergo an 
exercise stress test in order to provide additional objective 
information regarding his maximum possible workload.  In the 
opinion of the examiner, the veteran's heart disease 
prevented him from more than light manual labor.

In late July 2001, the veteran underwent the aforementioned 
exercise stress testing.  He was able to exercise for 7 
minutes and 20 seconds according to a regular Bruce protocol, 
at which time he stopped secondary to dyspnea and back pain.  
He complained of chest tightness which interceded at 
approximately three minutes, at a heart rate of 103.  His 
chest pain persisted throughout the remainder of stress 
testing.  There were no changes on electrocardiogram 
suggestive of ischemia, and the chest discomfort resolved 
with resting and one sublingual nitroglycerin.  The maximum 
heart rate achieved with exercise was 150, and the systolic 
blood pressure at maximum was 150.  Diastolic blood pressure 
was reported as 80.

The examiner opined that the veteran's stress test results 
were consistent with his described symptomatology of chest 
pain and dyspnea on exertion.  The examiner felt that the 
veteran did reasonably well on his exercise stress test, and 
that he was able to achieve a workload equivalent of 7 METs 
prior to stopping due to dyspnea and fatigue.  At 
approximately three minutes into the veteran's exercise 
activity, which would be equivalent to approximately 4 METs, 
he developed chest pain, though with no objective 
electrocardiographic evidence of ischemia.  Accordingly, the 
examiner felt that the veteran's limitations were such that 
he was able to achieve workloads greater than 5 METs, but not 
greater than 7 METs, resulting in dyspnea and fatigue.  He 
was able to achieve workloads greater than 3, but not greater 
than 5 METs resulting in atypical chest pain.  Whether the 
chest discomfort truly represented angina pectoris remained 
somewhat speculative, inasmuch as there was no evidence of 
electrocardiographic changes suggestive of ischemia.  Nor had 
a previously performed nonexercise stress test revealed any 
reversible defect suggestive of a new threatened area of 
myocardium.  The examiner reiterated that the heart condition 
prevented the veteran from more than light manual labor.  

In mid-August 2001, the veteran called his local VA medical 
facility requesting nitroglycerin, stating that he had been 
experiencing chest pain once a week.

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected coronary artery disease.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1144 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 U.S.C.A. §§ 4.1, 4.2 (2001).  In 
the case at hand, service connection and an initial 
30 percent evaluation for coronary artery disease were made 
effective June 26, 1995, the date of the first clinical 
evidence of that disability.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Veterans Appeals (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal.

Effective January 12, 1998, the schedular criteria for the 
evaluation of service-connected heart disease underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for service-
connected coronary artery disease be evaluated under the 
pertinent regulations effective both before and after the 
January 12, 1998 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995).  

In that regard, pertinent evidence of record is to the effect 
that, in July 1995, the veteran underwent coronary artery 
bypass grafting, following which his recovery was for the 
most part uneventful.  However, as of the time of a recent VA 
cardiac examination in September 1998, he complained of a 
burning, substernal chest pain occurring approximately two 
times per month, with activity and at rest, lasting from 4 to 
5 minutes, and associated with shortness of breath, nausea, 
and diaphoresis.  He had recently changed jobs, due to the 
fact that he was unable to continue the large amount of 
walking required in his job as a corrections officer.  On 
exercise stress testing conducted in conjunction with the 
aforementioned cardiac examination, the veteran was able to 
walk for 7 minutes and 18 seconds, stopping secondary to 
fatigue.  The veteran did not experience chest discomfort, 
nor was there any evidence of arrhythmia or significant 
electrocardiographic changes.  

On subsequent VA cardiac examination in December 2000, the 
veteran continued to complain of chest pain occurring 
approximately 1 to 2 times per month while sitting, and 
lasting from 15 to 20 minutes.  According to the veteran, 
this pain was midsternal, and associated with some nausea and 
shortness of breath.  An echocardiogram revealed the presence 
of an akinetic inferior wall, but with an overall ejection 
fraction of 50 percent.  A Persantine scan showed evidence of 
left ventricular enlargement, with decreased uptake in the 
inferior wall at stress and at rest, and an estimated overall 
ejection fraction of 52 percent.

The Board observes that, on VA cardiac examination in July 
2001, the veteran once again voiced complaints of chest pain, 
located in an area under his left breast, and sometimes 
associated with excessive sweating.  According to the 
veteran, the duration of his chest discomfort was from 
approximately 10 to 15 minutes, and, while often produced by 
exertion, was somewhat "unpredictable."  The veteran 
additionally complained of dyspnea on exertion, as well as 
exertional fatigue.  According to the veteran, the "heaviest 
duty" he was currently capable of performing was mowing his 
lawn with a motorized push mower. 

In the opinion of the examiner, the current status of the 
veteran's service-connected coronary artery disease was best 
estimated on the basis of a workload of greater than 3 METs, 
but not greater than 5 METs, resulting in dyspnea, fatigue, 
and angina.  Following exercise stress testing, the examiner 
was of the opinion that the veteran was able to achieve 
workloads greater than 5 METs, but not greater than 7 METs, 
resulting in dyspnea and fatigue, while achieving workloads 
greater than 3 METs, but no greater than 5 METs, resulting in 
atypical chest pain.

As noted above, the veteran is currently in receipt of a 
30 percent evaluation for service-connected coronary artery 
disease.  Pursuant to those laws and regulations in effect 
prior to January 12, 1998, a 30 percent evaluation for 
service-connected coronary artery disease (rated on the basis 
of arteriosclerotic heart disease) is warranted following 
typical coronary occlusion or thrombosis, or with a history 
of substantiated anginal attack, where ordinary manual labor 
is feasible.  A 60 percent evaluation, under those same laws 
and regulations, is warranted following a typical history of 
acute coronary occlusion or thrombosis, with a history of 
substantiated repeated anginal attacks, where more than light 
manual labor is not feasible.  A 100 percent evaluation is 
warranted, after a period of six months, where there are 
chronic residual findings of congestive heart failure or 
angina on moderate exertion, where more than sedentary 
employment is precluded.  38 C.F.R. Part 4, Codes 7005, 7017 
(effective prior to January 12, 1998).  

Under the current schedular criteria in effect for the 
evaluation of service-connected coronary artery disease, a 
30 percent evaluation is warranted where there is 
demonstrated a workload of greater than 5 METs, but not 
greater than 7 METs, resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation, under those same laws and regulations, 
requires evidence of more than one episode of acute 
congestive heart failure in the past year, or a workload of 
greater than 3 METs, but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of from 30 
to 50 percent..  A 100 percent evaluation requires evidence 
of chronic congestive heart failure, or where a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is evidence of left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. Part 4, Codes 7005, 7017 (effective 
January 12, 1998)

Based on the aforementioned, it is clear that the veteran 
suffers from rather significant impairment as a result of his 
service-connected coronary artery disease.  While based 
solely on a workload measured by METs (i.e., metabolic 
equivalent units) resulting in dyspnea and fatigue (5 to 7), 
the veteran would appear to be entitled to no more than a 
30 percent evaluation, those same metabolic units, when 
considered in the context of chest pain (i.e., angina) (3 to 
5), clearly warrant the assignment of an increased (i.e., 60 
percent) evaluation.  Of additional significance is the fact 
that, on echocardiographic examination in December 2000, the 
veteran's overall ejection fraction was 50 percent, while on 
subsequent examination in July 2001, he was found to be 
precluded from more than light manual labor, both findings 
consistent with a 60 percent evaluation  38 C.F.R. Part 4, 
Codes 7005, 7017.

The Board concedes that, based on recent clinical evidence, 
it is unclear whether the veteran's chest pain represents 
true angina pectoris, in particular, given the lack of 
evidence of electrocardiographic changes, or of reversible 
defects suggestive of any new threat to an area of the 
veteran's myocardium.  Nonetheless, with the resolution of 
all reasonable doubt in the veteran's favor, the Board is of 
the opinion that current manifestations of his service-
connected coronary artery disease more nearly approximate the 
criteria for a 60 percent evaluation than a 30 percent one, 
and that a 60 percent evaluation for that disability is, 
therefore, in order.  An evaluation in excess of 60 percent 
is not indicated, inasmuch as the veteran does not currently 
suffer from chronic congestive heart failure, or a left 
ventricular dysfunction characterized by an ejection fraction 
of less than 30 percent.  Nor is it demonstrated that the 
veteran is precluded from sedentary employment.  38 C.F.R. 
Part 4, Codes 7005, 7017 (2001).  

In reaching the above determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the claimant in the 
development of all facts pertinent to his claim.  To that 
end, the veteran has been scheduled for numerous VA 
examinations, and medical opinions have been obtained.  
Moreover, in correspondence of May 2001, the veteran was 
informed of the VA's obligations under the new Act, and given 
the opportunity to provide information necessary to obtain 
any evidence which had not already been procured.  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case. 

ORDER

An increased (60%) evaluation for coronary artery disease is 
granted, subject to those regulations governing the payment 
of monetary benefits.



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


